Citation Nr: 0914115	
Decision Date: 04/15/09    Archive Date: 04/24/09

DOCKET NO.  00-06 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for rheumatoid arthritis.


REPRESENTATION

Appellant represented by:	Jeany Mark, Esq.


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel




INTRODUCTION

The Veteran had active service from May 1967 to July 1967.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a July 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which denied the claim for service connection.

The appeal originally was for entitlement to service 
connection for rheumatoid arthritis and a back disability.  
In March 2001, the Board remanded these claims for additional 
development.  In July 2003, the Board denied the claims, but 
the claims were later remanded by the Court of Appeals for 
Veteran's Claims (CAVC) in March 2004.  The Board then 
remanded the claims in October 2004, and subsequently denied 
them again in October 2006.  In December 2007, the CAVC then 
remanded the claim of entitlement to service connection for 
rheumatoid arthritis and the Veteran abandoned the claim of 
service connection for a back disability.  The Board remanded 
the claim for rheumatoid arthritis in October 2008.  That 
development having been completed, the claim has been 
returned to the Board and is now ready for appellate 
disposition.


FINDING OF FACT

The evidence does not show a current diagnosis of rheumatoid 
arthritis.


CONCLUSION OF LAW

Service connection for rheumatoid arthritis is not warranted.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 
3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 
(VCAA), the Department of Veterans Affairs (VA) has a duty to 
notify and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2005).  Under the VCAA, when VA receives a 
claim, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim; that VA 
will seeks to provide; and that the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2008); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  This notice must be provided prior to an initial 
unfavorable decision on a claim by the regional office.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In the present case, the VCAA duty to notify for the service 
connection claim was satisfied by letters sent to the Veteran 
in March 2003, March 2006, and December 2008, which fully 
addressed the entire notice element.  The letters informed 
him of what evidence was required to substantiate his claim 
and of his and the VA's respective duties for obtaining 
evidence.

To fulfill Dingess requirements, in March 2006, the regional 
office provided the Veteran with notice as to what type of 
information and evidence was needed to establish a disability 
rating and the possible effective date of the benefits.  

Next, VA has a duty to assist the Veteran in the development 
of the claims.  This duty includes assisting him in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  
Bernard v. Brown, 4 Vet. App. 384 (1993).

Service treatment records are associated with the claims 
folder, as are post-service private medical records.  The 
Duty to Assist letter sent in December 2008 provided the 
Veteran with the opportunity to submit evidence to address 
the question of whether the Veteran has a current disability.  
The Veteran did not respond, and therefore no current medical 
evidence was obtained.  The CAVC has held that the duty to 
assist is not always a one-way street.  If a Veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence.  Wood v. Derwinski, 1 
Vet.App. 190, 193 (1991).  The Veteran was afforded a VA 
examination pertinent to the issue on appeal in November 
2005.

The VA's duty to assist in the development of the claim is 
complete, and no further notice or assistance to the Veteran 
is required to fulfill the duty.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 .3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Entitlement to Service Connection for Rheumatoid 
Arthritis

Under the relevant laws and regulations, service connection 
may be granted if the evidence demonstrates that a current 
disability resulted from an injury or disease incurred or 
aggravated in active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 
2002); 38 C.F.R. § 3.303(a) (2008).  In order to prevail on 
the issue of service connection on the merits, there must be: 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  If a chronic disorder 
such as arthritis is manifest to a compensable degree within 
one year after separation from service, the disorder may be 
presumed to have been incurred in service.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

The Veteran is claiming entitlement to service connection for 
rheumatoid arthritis.  The Veteran asserts he was diagnosed 
with rheumatoid arthritis before service, that serving on 
active duty aggravated the arthritis, and that he currently 
suffers from the disability.

Service treatment records have been reviewed.  On the report 
of medical history completed prior to the entrance 
examination in October 1966, the Veteran indicated he had a 
history of arthritis.  It was further noted that he had a 
foot laceration in 1965, which was healed.  It stated that he 
had pain and complained of arthritis.  The entrance 
examination in October 1966 noted that the Veteran had a 
mildly increased antistreptolysin-O (ASO) titer.  It was 
noted that he had arthritis of the left foot, post-traumatic, 
by history, which did not disqualify the Veteran.  

The Veteran entered service in May 1967.  A consultation 
request sheet, dated May 1967, reflects that the Veteran had 
a history of arthritis, and was to be evaluated for 
induction.  The consultation took place in June 1967.  It was 
noted that he had a history of joint symptoms, beginning two 
years ago, with pain, swelling, redness, and heat in the 
right shoulder and later the left knee and joints of both 
hands.  It was suggested to rule out early rheumatoid 
arthritis.  

A letter from a private physician, dated June 1967, reflects 
that the Veteran was first treated in October 1966 for pain 
in the right chest and swelling and tenderness of the right 
knee.  A rheumatoid arthritis (RA) test was moderately 
positive.  It was further noted that he had been last treated 
in April 1967, at which time he complained of mild swelling 
and tenderness of the interphalangeal of the left hand with 
some pain in both shoulders.  Similarly, a letter from a 
private physician, dated June 1967, reported that the Veteran 
was treated for rheumatoid arthritis (prior to service) from 
October 1966 to April 1967.  

The Veteran's service treatment records also include a 
medical report from June 1967, which reflects that the 
Veteran was determined to be physically disqualified for 
induction due to rheumatoid arthritis.  The medical board 
concluded that the disorder was not incurred in the line of 
duty.  It was stated that the disorder existed prior to 
service and was not aggravated.  

The Board notes that in the Joint Motion for remand, which 
was granted by the Court in March 2004, the Board was advised 
that the case was remanded to provide the Board an 
opportunity to fully articulate the reasons and bases of the 
decision, to include consideration of the VA Office of 
General Counsel precedent opinion 3-2003 regarding the 
presumption of soundness.  Significantly, however, such a 
determination is not required as the preponderance of the 
evidence from after service shows no current disabling 
residuals of rheumatic arthritis.  In reaching this 
conclusion, the Board has considered a letter from Aubrey L. 
Sewell, M.D., a retired physician, that stated he was the 
Veteran's physician from 1965 to 1980.  The doctor asserts 
that he feels the Veteran's rheumatoid arthritis was made 
worse during service and that he continues to suffer from the 
disability.

The Board notes, however, that this statement has very 
limited probative value with respect to the current state of 
the Veteran's health, as the doctor has not treated the 
Veteran in almost 30 years.  The more recent medical 
treatment records contain no mention of any current diagnosis 
of rheumatoid arthritis.  

Additionally, the CAVC remanded the claim again in December 
2007, and the Board remanded the claim to afford the Veteran 
an opportunity to submit evidence that demonstrates the 
Veteran currently suffers from rheumatoid arthritis and is 
being treated for the disability.  However, the Veteran did 
not submit any additional evidence.  As such, there is no 
medical evidence of record that the Veteran has a current 
diagnosis currently being treated for or is diagnosed with 
rheumatoid arthritis.

The Veteran was afforded a VA examination in November 2005.  
The Veteran gave a history of having joint pain before he 
joined service and that he was told he had rheumatoid 
arthritis.  He also reported that at age two he received 
penicillin shots for rheumatic fever.  On examination, there 
was no evidence of joint effusion and no inflammatory signs 
in the joints.  X-rays were taken.  The examiner concluded 
that the etiology of pain in the hands, shoulders, knees, 
feet and breastbones was degenerative joint disease.  It was 
further noted that longitudinal clinical history of the 
Veteran and clinical examination showed that the Veteran had 
not received any disease modifying drugs like steroids, 
methotrexate, gold injections, etc.  The Veteran had been 
seen by Dr. Ayers, a rheumatologist, two times, but had not 
received any specific treatment for rheumatoid arthritis.  
The examiner opined that it was more likely than not that the 
Veteran was misdiagnosed with rheumatoid arthritis before and 
during his military service.  The rationale for this opinion 
was that after reviewing the claims file, the examiner found 
there was no clinical evidence of rheumatoid arthritis.  The 
examiner further concluded that present clinical evaluation 
and x-rays of the hands, knees, and feet were negative for 
rheumatoid arthritis changes, which ruled out rheumatoid 
arthritis of the joints.

Post-service private records and lay statements were 
reviewed, but the objective medical evidence does not reveal 
a current diagnosis of rheumatoid arthritis.  Private 
treatment records from August 1989 indicate that the Veteran 
had a history of arthritis, but did not note any current 
rheumatoid arthritis.  Additionally, Social Security 
Administration (SSA) records were reviewed and show that the 
Veteran is receiving benefits for degenerative disc disease.  
Where the medical evidence establishes that a Veteran does 
not currently have a disorder for which service connection is 
sought, service connection for that disorder is not 
authorized under the statues governing Veterans' benefits.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992).  There is no 
current diagnosis of rheumatoid arthritis.  Complaints of 
pain alone are not enough to establish service connection.  
There must be competent medical evidence of a current 
disability resulting from that condition or injury.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) ("pain 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted.").  
The claim is denied because the Veteran does not meet the 
first requirement for service connection.  In the absence of 
a diagnosis of rheumatoid arthritis, the other elements of 
service connection for this claim need not be addressed and 
this claim for service connection must be denied.  

The Veteran was notified of the lack of diagnosis in the 
supplemental statement of the case in February 2009.  The 
Veteran and his representative have had notice of the lack of 
diagnosis previously and have had the requested opportunity 
to submit additional evidence.  The claim was previously 
remanded and letters were sent to the Veteran and his 
representative requesting additional evidence.  The Veteran 
and his representative had notice of the findings that there 
was no current diagnosis of rheumatoid arthritis as well as 
opportunity to provide evidence to the contrary; no such 
evidence is of record.  

In reaching this conclusion, the Board considered the 
Veteran's arguments in support of his assertions that he 
suffers from rheumatoid arthritis, and that this condition 
was aggravated by service.  However, the Veteran's opinion 
alone cannot create the required medically competent link 
between his current symptoms and experiences during service, 
in light of the fact that he does not carry a current 
diagnosis for rheumatoid arthritis.  Where the determinative 
issue requires a medical diagnosis or etiological opinion, 
competent medical evidence is required.  This burden 
typically cannot be met by lay testimony because laypersons 
are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

In summary, the preponderance of the evidence shows that the 
Veteran does not currently have rheumatoid arthritis or 
residuals thereof.  A service-connection claim must be 
accompanied by evidence, which establishes that the claimant 
currently has the claimed disability.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  Accordingly, the 
Board concludes that service connection for a rheumatoid 
arthritis is not warranted.


ORDER

Service connection for rheumatoid arthritis is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


